******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
              STATE v. FLEMKE—CONCURRENCE

   ESPINOSA, J., concurring. Although I agree with the
majority that the judgment of the trial court should be
affirmed, I write separately to emphasize that, despite
the majority’s suggestion to the contrary in dictum, the
present case does not provide support for the new rule
adopted by this court in State v. Pond, 315 Conn. 451,
    A.3d (2015), namely, that in order for a defendant
to be convicted of conspiracy in violation of General
Statutes § 53a-48 (a), the state is required to prove that
the defendant specifically intended that every element
of the conspired offense be accomplished, even an ele-
ment that itself carries no specific intent requirement.
In my dissenting opinion in Pond, I observed that the
new rule created by that decision would require the
state to prove the existence of a formal or express
agreement between the conspirators. Id., 497. The prob-
lem with that new rule, I explained, is that ‘‘[i]t is only
in rare instances that conspiracy may be established
by proof of an express agreement to unite to accomplish
an unlawful purpose.’’ (Internal quotation marks omit-
ted.) State v. Lewis, 220 Conn. 602, 607, 600 A.2d 1330
(1991). As I explain in my concurring opinion in the
companion case released today, State v. Danforth, 315
Conn. 518, 538,        A.3d      (2015), the present case
is one of those rare instances in which the state was able
to provide evidence that the coconspirators actually sat
down together prior to committing the crime that was
the subject of the conspiracy and arrived at a ‘‘collective
agreement’’ regarding its details, including the use of
an airsoft pellet gun during the robbery. Accordingly,
the present case illustrates the stringent burden now
placed on the state by Pond, and should not be used
as a representative example useful in establishing that
the new rule set forth in Pond will be a workable one.
  Accordingly, I concur.